Case 1:19-cr-00258-TSE Document 15-5 Filed 01/28/20 Page 1 of 2 PagelD# 94

Daniel —
pringfield, VA 22152
Mobile phone: 910-635-7670

Hon. T.S. Ellis III, Senior Judge

United States District Court for the Eastern District of Virginia
701 E Broad St

Richmond, VA 23219

Re: Mark W. Visconi, Letter of Support
Dear Judge Ellis:

It is my obligation, as a friend and colleague of Col Mark Visconi, to tell you what | know (and
did not know) about him to help inform the important decisions that you have to make about
his future. |am a Lieutenant Colonel in the U.S. Army and have to known Mark for 16 years.
The Olmsted Foundation selected us both, a year apart in the early 2000s, to study in Egypt in a
Master’s degree program at American University in Cairo to build the Department of Defense’s
subject matter expertise in the Middle East.

Although the Olmsted Foundation had a policy of not placing two Scholars at the same school,
they made an exception in our case since the Middle East had so few countries where Scholars
could study because of the threat to Americans. Many of our colleagues studied in developed
countries but Mark and his family deserve great credit for choosing a developing country where
life was more difficult but where his study of the Arabic language and Middle Eastern culture
would have more value in helping our senior military leaders make decisions. | was a single
Captain, at the time, and had an easier time picking up and moving.

Mark’s language skills, cultural understanding and patience also helped him develop rapport
with the Iraqi pilots who he later trained in combat while assigned to a special operations unit,
in Iraq, that built capacity within the Iraqi Air Force. He flew operational missions with his
counterparts and, undoubtedly, gave them the courage and skill set they needed to fight for
their country by setting the example himself. Mark’s assignment to Air Force Special
Operations Command came as no surprise to me since he seemed good at everything he did.

While stationed in Cairo in 2003- 2004, Mark and his current ex-wife Tania both represented
America extremely well. They hosted a Thanksgiving dinner at their home- something | would
later do as a Defense Attache- for this almost uniquely American holiday and invited friends
from Egypt, America and other countries represented at the university to expose them to
American culture while in the company of friends. These and countless other kind gestures,
helpful conversations, introductions and good deeds helped me to quickly adapt to life in Egypt
and take advantage of opportunities to learn that optimized this incredible opportunity.

 
Case 1:19-cr-00258-TSE Document 15-5 Filed 01/28/20 Page 2 of 2 PagelD# 95

Mark and | participated in this program at the beginning of the latest war in Iraq, in 2003, which
did not enjoy the support of most of the Arab world. Mark’s affable nature, intelligence and
empathy, however, allowed him to discuss controversial U.S. foreign policy positions in classes
full of skeptical students. His non-threatening manner promoted greater understanding among
groups of students who held opposing views. His professors and peers alike marveled at his
humility, positive nature and ability to connect with people. Nobody felt like a stranger, let
alone an enemy, talking to Mark. He was and is a genuinely warm person who cares about
others, and he was an excellent representative of America during the Visconis’ tour in Egypt.

For me personally, Mark set the example. He oriented me to Cairo, the U.S. embassy and the
university, Showed me how he conducted himself as an Olmsted Scholar, and introduced me to
his family and friends over dinner, at his home, so that | would feel more at home. In addition
to becoming a good ambassador from the U.S., he also became a good friend. Later in our
careers, after | got married (in Cairo), our wives would meet and our families would become
close. Our careers intersected a couple of times in Washington, D.C. and Katie and | felt
fortunate to see Mark and Tania again each time as we all had become good friends.

We knew something had gone wrong by the end of 2015 (or early 2016), as we were leaving for
Dushanbe (or had just arrived), when Mark’s assignment to command at Andrews Air Force
Base got canceled. We respected the Visconis’ privacy and did not ask about it and then we
learned that Tania and the kids had moved to Colorado. | reached out to Mark after we
returned to D.C. in July 2018 but did not hear back from him. Finally, after working through
Tania, | got his current phone number and we met for dinner in early fall of 2019. He did not
mention anything about this criminal case so, when a mutual friend sent me the link to a media
story a couple of months later, | was shocked.

| cannot reconcile the crimes Mark has committed with the person who | know. | do not offer
any excuses for what he has done and find it all reprehensible. Moreover, | just do not
understand it. As his friend though, | would offer this: If you think that Mark can be treated
and rehabilitated, you should offer him the chance to makes amends with those who he has
wronged, play some role in the lives of his kids, and use his considerable talents and hard work
to become a productive member of society again. | will be a part of his support team to help
him do this and to move forward. Through his service to our nation in combat and peacetime,
and because he is, at heart, a good person, | think that, as long as he does not pose a threat to
anybody, that he has earned a second chance. Thank you for your consideration and this
opportunity to be heard. | am always available to discuss anything in this letter at my mobile
phone number above.

=

Sincerely,

Daniel Zeytoonian

 
